UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LIZZIE EARLINE GREEN,
Plaintiff-Appellant,

v.                                                                    No. 98-1556

JOHN CHATILLON & SONS,
Defendant-Appellee.

Appeal from the United States District Court
for the Middle District of North Carolina, at Winston-Salem.
N. Carlton Tilley, Jr., District Judge.
(CA-96-317-6)

Submitted: September 29, 1998

Decided: October 19, 1998

Before WILKINS and HAMILTON, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Warren Sparrow, Winston-Salem, North Carolina, for Appellant.
David C. Smith, Linda L. Helms, ALLMAN, SPRY, LEGGETT &
CRUMPLER, P.A., Winston-Salem, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

In April of 1996, Lizzie Earline Green ("Green") filed a lawsuit
against John Chatillon & Sons ("Chatillon") asserting claims under
the Americans with Disabilities Act, the North Carolina Handicapped
Persons Protections Act, and a claim for intentional infliction of emo-
tional distress. Green sought recovery because she was allegedly the
subject of harassing conduct by her supervisor which she contends
was related to her physical and mental disabilities.

In March of 1998, after finding that Green had neglected to
respond to discovery requests for over eight months despite assur-
ances that the information would be provided, the district court
granted Chatillon's motion for sanctions and dismissed Green's case
for failure to comply with a court order regarding discovery under
Fed. R. Civ. P. 37(b). Green appeals, and we affirm.

Chatillon served Green with its first discovery request, Interrogato-
ries and a Request for Production of Documents, on June 26, 1997.
Green did not respond to this discovery request within the thirty-day
deadline, nor did she request an extension. After numerous attempts
to obtain the requested information, Chatillon's counsel filed a motion
to compel on October 24, 1997. Green filed no response to Chatil-
lon's motion to compel. On December 10, 1997, a magistrate judge
ordered that Green respond to each of the Defendant's discovery
requests within twenty days from entry of its order. The magistrate
judge's order also reserved the imposition of sanctions and warned
Green that should she fail to obey the order, the court could and
would likely impose sanctions against her, including granting a
default judgment against her. Green did not provide any discovery
responses by December 30, 1997, nor did she request an extension.

On January 9, 1998, after Chatillon's counsel still had not received
any discovery responses from Green, Chatillon moved for sanctions
under Fed. R. Civ. P. 37(b)(2). Green filed no response to Chatillon's
motion for sanctions and never provided responses to Chatillon's
requests for discovery. The district court subsequently granted Chatil-
lon's motions for sanctions and ordered that Green's case be dis-

                    2
missed with prejudice. On appeal, Green challenges the propriety of
the dismissal.

The district court may impose sanctions, including dismissal of the
action, if a party fails to comply with a court order regarding discov-
ery. See Wilson v. Volkswagen of Am., Inc., 561 F.2d 494, 503 (4th
Cir. 1977). Dismissal of a complaint is an extreme sanction, reserved
for flagrant cases of bad faith and callous disregard for the court's
authority. See Hillig v. Comm'r, 916 F.2d 171, 174-75 (4th Cir. 1990)
(vacating dismissal of petition); see also Mutual Fed. Sav. & Loan
Ass'n v. Richards & Assoc., Inc., 872 F.2d 88, 92 (4th Cir. 1989)
(affirming default judgment). We review such a decision only for
abuse of discretion. See National Hockey League v. Metropolitan
Hockey Club, Inc., 427 U.S. 639, 642 (1976).

To determine whether a dismissal was proper, we examine the fol-
lowing factors: "(1) whether the noncomplying party acted in bad
faith; (2) the amount of prejudice the noncompliance caused the
adversary; (3) the need for deterring the particular type of noncompli-
ance; and (4) the effectiveness of less drastic sanctions." Hillig, 916
F.2d at 174 (citing Mutual Fed. Sav. & Loan Ass'n, 872 F.2d at 92).

Although Green repeatedly assured Chatillon's counsel that she
would provide discovery responses, she never fulfilled these prom-
ises. Further, Green never requested more time or offered an explana-
tion for her failure to comply with these discovery requests. Finally,
when ordered by the magistrate to respond to Chatillon's Interrogato-
ries and Requests for Production of Documents within twenty-days,
Green failed to comply. This conduct constitutes bad faith. See
Mutual Fed. Sav. & Loan Ass'n, 872 F.2d at 93.

Despite Green's contention that Chatillon was not prejudiced by
her failure to provide discovery responses because she submitted to
a deposition and an examination by Chatillon's expert witness, the
information sought is clearly material to the defense of the action.
Chatillon sought information such as medical records, documents
related to any alleged misconduct of her supervisor, a list of health-
care providers that provided her with treatment for any alleged mental
or physical disability, the type of healthcare treatment she received,
a list of witnesses, and a list of expert witnesses.

                    3
Further, deterrence of the type of conduct engaged in by Green and
counsel was plainly warranted. Their failure to respond to Chatillon's
eighteen straightforward interrogatories and requests for production
of documents, despite numerous opportunities to do so and in the face
of an explicit order entered by a magistrate judge, demonstrates fla-
grant bad faith and callous disregard by Green and her counsel of
their obligations, and thus, warranted dismissal as a deterrent to oth-
ers. See National Hockey League, 427 U.S. at 643.

Moreover, it is clear that less drastic alternatives were not avail-
able. First, since Green had recently filed for bankruptcy, the district
court's view that she was unlikely to be able to pay a monetary sanc-
tion finds ample support in the record. Second, application of any of
the less drastic sanctions under Fed. R. Civ. P. 37(b), would likely
have had the same effect as a dismissal. Finally, the magistrate
judge's previous warning that her failure to comply could result in a
dismissal had no apparent effect. Green failed to follow the magistrate
judge's order and never responded to Chatillon's motion for sanc-
tions. Under these circumstances, the district court in its discretion,
found that dismissal was appropriate. We find no abuse of discretion
in that determination.

Accordingly, we affirm the dismissal of the case. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the material before the court and argument would not aid
the decisional process.

AFFIRMED

                    4